Woods, J.,
delivered the opinion of the court.
It is assigned for error that the court below erred in overruling the appellant’s objection to the introduction of the evidence of the witnesses, Gr. B. J ones and W. P. J ones, containing certain statements by the section master, Heck, touching the origin of the fire, and of his connection therewith. The assignment is not maintainable.
The fire was set on the right of way on Thursday afternoon, and the statements of Heck were made to these witnesses on Saturday morning following; but at that time, Saturday morning, the injury to appellee’s property was not complete, for it is clear that the seed cotton was then burning, and Heck’s statements were a part of the res gestee.
But, independently of this, the evidence clearly shows that the fire which damaged appellee spread from that set out by the section master and his hands on the railroad’s right of way. If the evidence objected to had been excluded, still no other result than that reached could have followed.

Affirmed.